DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 2/4/22 is entered and made of record.
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “train the second ML model, based on visible and non-visible image pairs of respective overlapping geographic regions, to generate the visible image of an image pair of the image pairs based on the non-visible image of the image pair resulting in a trained second ML model; use a trained encoder of the trained second ML model as an encoder of the first ML model; train the first ML model, including the encoder, based on a collection of labelled images;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of Deep Learning, which recite additional 
VI.	The PCT application, PCT/US20/33812, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 

Primary reference, Chen “Multi-layer fusion techniques using CNN for multi-spectral pedestrian detection” discloses a system for image processing, the system comprising: a memory to store parameters defining a first machine learning model for object classification; and

    PNG
    media_image1.png
    86
    425
    media_image1.png
    Greyscale

processing circuitry to:
provide, as input to the first ML model, pixel data of a non-visible image, the first ML model including an encoder from a second ML model, the second ML model trained to generate a visible image representation of an input non-visible image (see figure 2, thermal images are used train the CNN on the bottom, visible images are trained on the CNN on the top): and

    PNG
    media_image2.png
    462
    837
    media_image2.png
    Greyscale



Chen also discloses the system of claim 1, wherein the non-visible image is a synthetic aperture radar, synthetic aperture sonar, or infrared image (see figure 2, thermal images are used, bottom images):

    PNG
    media_image3.png
    186
    282
    media_image3.png
    Greyscale
.
Chen also discloses the system of claim 1, wherein the encoder encodes the first image into a visible latent space (see figure 2 below):

    PNG
    media_image4.png
    301
    732
    media_image4.png
    Greyscale
.

Chen also discloses the system of claim 5, wherein the first ML model further includes a classifier to label the outlines of the identified objects (see figure 2, below):

    PNG
    media_image5.png
    340
    421
    media_image5.png
    Greyscale
.
Chen is silent in disclosing “train the second ML model, based on visible and non-visible image pairs of respective overlapping geographic regions, to generate the visible image of an image pair of the image pairs based on the non-visible image of the image pair resulting in a trained second ML model; use a trained encoder of the trained second ML model as an encoder of the first ML model; train the first ML model, including the encoder, based on a collection of labelled images; provide, as input to the first ML model, pixel data of a non-visible image of a geographic region.”

Schultz discloses the system of claim 1, wherein the second ML model is a generative adversarial network trained using image pairs, each of the image pairs including a first image of a first non-visible modality and a second image of a second visible modality (see figure 14 below):

    PNG
    media_image6.png
    427
    775
    media_image6.png
    Greyscale
.

Huang et. al discloses trains the second ML model, based on visible of respective OCT images (see figure 2, relay net is read as second CNN)
to generate the visible image of an image pair of the image pairs based on the image pair resulting in a trained second ML model (see figure 2, the RPE and binary mask are read image pair);

    PNG
    media_image7.png
    269
    1020
    media_image7.png
    Greyscale

use a trained encoder of the trained second ML model as an encoder of the first ML model (see figure 2, LGCNN is read as the first ML model and ReLayNet is read as second ML model);

Huang is silent in disclosing “train the second ML model, based on visible and non-visible image pairs of respective overlapping geographic regions, to generate the visible image of an image pair of the image pairs based on the non-visible image of the image pair resulting in a trained second ML model; use a trained encoder of the trained second ML model as an encoder of the first ML model.”

Huang, Schultz and Chen, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 8 and 15. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/7/22